Citation Nr: 0927352	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 
1985.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The appeal was remanded for additional 
development in September 2008.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the competent 
medical evidence shows a  relationship between the current 
Hepatitis C and service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§  1110, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§  3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for Hepatitis C.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

The Veteran's service treatment records show multiple dental 
procedures between 1983 and 1985, including a root canal and 
caps being put on the Veteran's teeth.  A July 1985 periodic 
examination found no liver problems.

The medical evidence consists of a favorable May 2006 opinion 
from the Chief of Infectious Disease at the VA Hudson Valley 
Health Care System.  The provider states that the Veteran had 
been treated for Hepatitis C since 2006.  Based on the degree 
of fibrosis, the provider determined that the Veteran had had 
Hepatitis C for at least twenty years.  Twenty years prior to 
2006 would be 1986, at which time the Veteran was in service.  
The Board also notes that this is immediately after the 
various dental procedures Veteran underwent in service were 
completed.  This opinion is credible evidence in support of 
the Veteran's claim, as it is based on the Veteran's 
diagnostic tests and medical history.

The medical evidence also consists of a favorable November 
2008 VA examination.  The claims file was reviewed and a 
thorough history was taken and recorded.  The examiner found 
the Veteran's Hepatitis was at least as likely as not related 
to service.  This opinion was based on the May 2006 medical 
opinion and the fact that the Veteran had no risk factors but 
did have extensive dental work in service.  The Board notes 
that the Veteran reports drug use, but only non-intravenous.  
This opinion is also credible evidence in support of the 
Veteran's claim, as it is based on a review of the claims 
file, a thorough history, and includes a discussion of the 
Veteran's risk factors.

The file contains no negative opinions or evidence otherwise 
unfavorable to the Veteran's claim.  There can be no doubt 
that further medical inquiry could be undertaken with a view 
towards development of the claim; however, such development 
would not materially assist the Board in this determination.  
Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  As a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied and 
service connection for Hepatitis C will be granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for Hepatitis C is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


